DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (US 20120048903), hereinafter Fowler.
Regarding claim 1, Fowler discloses a partition assembly (Fig. 1B) for a vehicle (12 in Fig. 1A), comprising: a partition member (22 in Fig. 1B) extending along a first axis (transverse axis of the vehicle) and having a first side surface (Fig. 1B and 4, surface facing rear) and a second side surface (Fig. 1B and 4, surface facing front), the partition member defining a storage area (Fig. 1B, area behind the partition) and a prisoner area (rear seat area 26 in Fig. 1A and paragraph 0020); a platform member (Fig. 5, lower platform of the housing of drawer 112) coupled to the first side surface of the partition member and extending from the partition member along a second axis (longitudinal axis) perpendicular to the first axis; and a drawer (108 in Fig. 5) coupled to the platform member (couple to lower surface), the drawer being slidable between an open position and a closed position (paragraph 0023) along the second axis.
Regarding claim 2, Fowler discloses the partition assembly of claim 1, wherein the platform member is a first platform member, and wherein the partition assembly further comprises a second platform member (20 in Fig. 1B, upper platform of the housing of drawer 112) coupled to and extending 
Regarding claim 3, Fowler discloses the partition assembly of claim 1, wherein the partition assembly is disposed in a rear occupant area of a vehicle (Fig. 1A, in the rear area 26).
Regarding claim 7, Fowler discloses the partition assembly of claim 1, wherein the drawer further comprises a locking mechanism (paragraph 0025) configured to selectively retain the drawer in the closed position.
Regarding claim 9, Fowler discloses the partition assembly of claim 1, wherein the partition member comprises one or more vents (46 in Fig. 2) extending through a thickness of the partition member.
Regarding claim 11, Fowler discloses the partition assembly of claim 1, wherein the platform member comprises one or more cutouts (see annotated Fig. 5) configured to allow the platform member to conform to contours of one or more interior features of the vehicle (capable of doing so). 
Regarding claim 13, Fowler discloses the partition assembly of claim 1, further comprising a seat portion (26 in Fig. 1A, rear seating) coupled to the second side surface of the partition member.
Regarding claim 14, Fowler discloses the partition assembly of claim 1, wherein the drawer comprises a housing defining a lumen (Fig. 3 and 5, space where the drawer 108 is located) and a slidable member (Fig. 3 and paragraph 0023, drawer 108) configured to extend at least partially into the lumen.

    PNG
    media_image1.png
    397
    552
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 5 from Fowler
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Rubel et al. (US 20040251704), hereinafter Rubel.
Regarding claim 4, Fowler discloses the partition assembly of claim 1.
Regarding claim 5, Fowler discloses part of the partition assembly of claim 4.
Regarding claim 6, Fowler discloses part of the partition assembly of claim 5.

However, Rubel teaches a communications housing (Rubel, 144 in Fig. 5) defining an inner storage area; a movable panel (Rubel, 146 in Fig. 5) pivotably coupled to the communications housing, the movable panel being movable between an open position (Rubel, Fig. 5) and a closed position (Rubel, Fig. 4), wherein when the movable panel is in the open position the inner storage area can be accessed; and the movable panel comprises one or more latches (Rubel, 94 in Fig. 5 and paragraph 0021) configured to selectively retain the movable panel in the closed position.
Rubel is considered to be analogous art because it is in the same field of vehicle storage assembly as Fowler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage assembly as taught by Fowler to incorporate the teachings of Rubel and install the communications housing above the top drawer of Fowler such that it couples to the platform member. Doing so provides more space for securely store items.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the communications housing from Rubel in Fowler such that it slides in the second axis direction such that it does not interfere with the walls of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler as applied to claim 1 above, and further in view of Reynolds et al. (US 20200031303), hereinafter Reynolds.
Regarding claim 8, Fowler discloses the partition assembly of claim 1.
Regarding claim 12, Fowler discloses the partition assembly of claim 1.
Fowler fails to disclose one or more flanges configured to allow the partition assembly to be coupled to the vehicle via one or more fasteners as recited in claim 8; and the partition member comprises polycarbonate as recited in claim 12.
However, Reynolds teaches one or more flanges (Reynolds, 44b in Fig. 1) configured to allow the partition assembly to be coupled to the vehicle via one or more fasteners (Reynolds, paragraph 0024, bolts); and the partition member comprises polycarbonate (Reynolds, paragraph 0021).
Reynolds is considered to be analogous art because it is in the same field of vehicle partition assembly as Fowler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition assembly as taught by Fowler to incorporate the teachings of Reynolds and have flanges on the assembly. Doing so provides anchoring points to fix the partition to the vehicle (Reynolds, paragraph 0023) and provides support for the partition.
One of ordinary skill in the art would have understood that the partitions in Fowler and Reynolds have similar functions. Since both Fowler and Reynolds teach a partition assembly, it would have been obvious to substitute one known material (steel in Fowler) for another material (polycarbonate in Reynolds), as it would have yielded predictable results to one of ordinary skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Reynolds as applied to claim 14 above, and further in view of Nedelman (US 20150203046).

Nedelman teaches the housing comprises a first set of rails (Nedelman, 60 in Fig. 4) and wherein the slidable member comprises a corresponding second set of rails (Nedelman, 84 in Fig. 4 and paragraph 0021) configured to engage the first set of rails.
Nedelman is considered to be analogous art because it is in the same field of vehicle storage assembly as Fowler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage assembly as taught by Fowler to incorporate the teachings of Nedelman and have two sets of rails. Doing so allows the drawer to slidably engage the housing (Nedelman, paragraph 0021).
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsdotter et al. (EP 1787856) in view of Shivers et al. (US 8056978), hereinafter Mattsdotter and Shivers, respectively.
Regarding claim 16, Mattsdotter discloses a partition assembly (Mattsdotter, Fig. 5, partition 15) for use in a vehicle (Mattsdotter, abstract) having a front occupant area (Mattsdotter, 8 and 9 in Fig. 2C) and a rear occupant area (Mattsdotter, 1-3 in Fig. 2C and 3), the partition assembly comprising: a partition member (Mattsdotter, 15 in Fig. 5) configured to extend between a driver-side portion (Mattsdotter, 3 in Fig. 3) and a passenger-side portion (Mattsdotter, 1 in Fig. 3) of the rear occupant area and between a floor and a ceiling of the vehicle in a vertical direction (Mattsdotter, direction indicated by arrow A4 in Fig. 3); a platform member (Mattsdotter, see annotated Fig. 5) coupled to the partition member and configured to extend horizontally between the partition member and a first side of the vehicle.

    PNG
    media_image2.png
    414
    676
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 5 from Mattsdotter
Regarding claim 17, Mattsdotter discloses the partition assembly of claim 16, wherein the platform member is a first platform member and wherein the partition assembly further comprises a second platform member (Mattsdotter, 13 in Fig. 5) coupled to the partition member and spaced apart from the first platform member in the vertical direction (Mattsdotter, above the first platform), the second platform member configured to extend horizontally between the partition member and the first side of the vehicle (Mattsdotter, when in position shown in Fig. 5).
Regarding claim 18, Mattsdotter discloses the partition assembly of claim 17, wherein the first and second platform members define a first storage area (Mattsdotter, Fig. 5, area below plat form 13 and above the seat) between them and a second storage area (Mattsdotter, area above 13 in Fig. 5) between the second platform member and the ceiling of the vehicle.

Regarding claim 20, Mattsdotter discloses the partition assembly of claim 16, further comprising a communications housing (Mattsdotter, see annotated Fig. 5) coupled to the platform member and extending toward the ceiling of the vehicle (Mattsdotter, extends from 19 in Fig. 5 towards ceiling), the communications housing defining an inner storage area (Mattsdotter, Fig. 5, space above 19).
Regarding claim 21, Mattsdotter discloses the partition assembly of claim 20, wherein the communications housing further comprises a movable panel (Mattsdotter, 13 in Fig. 5) configured to move between an open position (Mattsdotter, Fig. 5) and a closed position (Mattsdotter, Fig. 4), wherein when the movable panel is in the open position the inner storage area is accessible from an interior of the vehicle.
Mattsdotter fails to disclose a first rear area door on a driver-side of the vehicle and a second rear area door on a passenger-side of the vehicle, the first and second rear area doors being movable between a closed position and an open position, and a drawer coupled to the platform member and being movable between a closed position and an open position, the drawer being configured such that when the drawer and the first rear door are in the open position the drawer does not contact the first rear door.
However, Shivers teaches a drawer (Shivers, 64 in Fig. 5) coupled to the platform member and being movable between a closed position (Shivers, Fig. 6) and an open position (Shivers, Fig. 5), the drawer being configured such that when the drawer and the first rear door are in the open position the drawer does not contact the first rear door (Shivers, Col. 4 lines 62-65); and a first rear area door on a driver-side of the vehicle, the first rear area doors being movable between a closed position and an open position (Shivers, Col. 4 lines 62-65, the door would be closed before opening).

The combination of Mattsdotter in view of Shivers teaches the claimed invention except for a second rear area door on a passenger-side of the vehicle, and the second rear area doors being movable between a closed position and an open position. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to duplicate the first door onto the opposite side of the vehicle such that passenger can get in or out from the other side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04 VI.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references, US5992884, US7195297, and US20200031303 all disclose vehicle partition assemblies. The other cited references all disclose vehicle storage assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612